Citation Nr: 1734312	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a non-ischemic cardiac disability, including hypertension, claimed as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to June 14, 2016, and in excess of 50 percent thereafter, for service-connected major neurocognitive disorder, previously characterized as cognitive impairment with sleep impairment secondary to Parkinson's disease.

3.  Entitlement to an initial increased rating in excess of 40 percent for service-connected Parkinson's disease with left upper tremor.

4.  Entitlement to an initial compensable rating for service-connected constipation as secondary to Parkinson's disease.


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2011 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a July 2015 decision, the Board granted service connection for Parkinson's disease and prostate cancer, both as secondary to herbicide exposure at Elgin Air Force Base in Florida during training in 1965, and remanded for further development the issue of entitlement to service connection for a cardiac disability, to include ischemic heart disease.  The Board has expanded the claim, to include both ischemic and non-ischemic heart disease, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The September 2015 rating decision, the RO effectuated the Board decision and granted service connection and assigned separate ratings for Parkinson's disease with left upper tremor; cognitive impairment with sleep impairment; and constipation, all effective from May 11, 2010.  The rating decision also awarded the Veteran special monthly compensation for loss of use of a creative organ effective from May 11, 2010.

The Veteran submitted a notice of disagreement as to the cognitive impairment.  In a July 2016 rating decision, the RO re-characterized that disability as major cognitive disorder and assigned a 50 percent rating, effective June 14, 2016.  The Veteran has since perfected his appeal as to that claim and the RO certified that claim to the Board.  

In a November 2016 decision, the Board denied entitlement to service connection for ischemic heart disease and remanded the issue of service connection for a non-ischemic cardiac disability, to include hypertension, for additional development.  

The issue of entitlement to an earlier effective date for SMC based on loss of use of a creative organ was also remanded by the Board so the Veteran could be provided with a Statement of the Case (SOC).  In February 2017, the RO/AMC provided the Veteran with a SOC on that issue.  He did not file a timely Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to "perfect" his appeal of this claim.  Thus, that issue is not before the Board.  

In the November 2016 decision, the issue of reinstatement of SMC for statutory housebound status from May 1, 2011, was also remanded by the Board so the Veteran could be provided with an SOC.  Subsequently, in a February 2017 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) from May 1, 2011, and entitlement to SMC based on housebound criteria was also reinstated as of the same date.  As the rating decision provided a complete grant of benefits on this issue, it is therefore no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a non-ischemic cardiac disability, as well as increased initial ratings for Parkinson 's disease and for constipation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 14, 2016, the Veteran's symptoms of major neurocognitive disorder most nearly approximated occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  Since June 14, 2016, the Veteran's symptoms of major neurocognitive disorder have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for a disability rating for major neurocognitive disorder in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9326 (2016).

2.  Since June 14, 2016, the criteria for a disability rating for major neurocognitive disorder in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

The issue before the Board is the question of whether an initial rating in excess of 10 percent is assignable for major neurocognitive disorder prior to June 14, 2016, and whether an initial rating in excess of 50 percent is assignable for major neurocognitive disorder on or after June 14, 2016.  The Veteran contends that an increased rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's major neurocognitive disorder is currently evaluated under DC 9326, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9326.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in February 2017 (prior to August 4, 2014), the DSM-5 is applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA and private treatment records, as well as lay statements from the Veteran.

A March 2008 private examiner's report from White-Wilson Medical Center, P.A. noted the Veteran was oriented to person, place and time.  His memory to recent and remote events was intact.  His language was fluent.  His fund of knowledge and concentration both appeared normal.  A June 2010 treatment record noted that the Veteran's mental status was unchanged and unremarkable.

In August 2015, the Veteran underwent a VA examination to assess the severity of his Parkinson's disease.  He was noted to have been diagnosed with the condition on May 11, 2010.  The examination report noted mild balance impairment and mild speech changes.  The Veteran was noted to experience mild cognitive impairment or dementia and mild sleep impairment, but he did not suffer from depression.  The VA examiner found the Veteran was able to manage his benefit payments in his own best interest, or was able to direct someone else to do so.  

A review of the Veteran's VA treatment records note a history of memory loss.  However, the records also note that the Veteran has no symptoms of depression.  An August 2015 VA treatment record noted the Veteran was euthymic, his judgment was good, his affect was appropriate, his speech was normal, and he denied any suicidal or homicidal ideation.

A December 2015 private examiner's report noted the Veteran suffered from mild symptoms of depression and moderate cognitive impairment or dementia as a result of his Parkinson's disease.

A June 2016 VA mental disorders examination noted a diagnosis of probable major neurocognitive disorder due to Parkinson's disease.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The VA examiner noted the Veteran remains married to his wife of more than 50 years.  The couple has three adult children with whom he enjoys "wonderful" relationships.  The Veteran was noted to enjoy reading, computers, listening to music and socializing.  He worked for 31 years in employee management relations at Eglin Air Force Base.  He has been retired since 1989.  

The VA examiner noted symptoms of chronic sleep impairment and impairment of short and long-term memory that were due to the Veteran's diagnosed major neurocognitive disorder.  Upon examination, the Veteran was neatly dressed with good grooming and hygiene.  He interacted in a calm, pleasant manner.  His mood and affect were each normal and appropriate to the situation.  He did not appear unusually anxious, although he appeared mildly frustrated and disappointed with his performance on the formal testing.  His speech was normal and easily understood.  He demonstrated a nearly constant tremor of his left, dominant hand.  The Veteran was noted to be capable of managing his financial affairs.

Based on the foregoing, the Board finds that prior to June 14, 2016, the overall symptomatology associated with the Veteran's major neurocognitive disorder more closely approximated the schedular criteria required for the 10 percent disability rating.  The available evidence of record reflects that during this time period, the Veteran suffered from no more than mild symptoms of his disability.  Notably, the August 2015 VA examination report showed the Veteran experienced mild cognitive impairment or dementia and mild sleep impairment, but the examiner found the Veteran did not suffer from depression.  While his VA treatment records showed some memory impairments, he did not show signs of depression or any other psychological symptoms that would warrant an increased rating for this time period.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 10 percent.  As the criteria for the next higher, 30 percent rating are not met, it logically follows that the criteria for even higher ratings - 50, 70 or 100 percent - are likewise not met.

The Board also finds that the overall symptomatology and level of impairment for the period since June 14, 2016, have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent for this appeal period is not warranted.  38 C.F.R. § 4.7.  The medical evidence does not show any findings consistent with impairment in judgment or thinking contemplated by the 70 percent rating.  The VA examiner characterized the Veteran's impairment as chronic sleep impairment and impairment of short and long-term memory, but the Veteran was able to interact that the examination, had a long marriage, good relationships with his family and was capable of managing his financial affairs.  There were no histories of panic attacks during this period nor does the medical evidence during this period reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  Similarly, his speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  

When considering the impact of the Veteran's symptoms during the appeal period, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinion of the June 2016 VA examiner to be particularly probative, as her assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, the Board finds that the weight of the credible evidence demonstrates that the Veteran's symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  An evaluation in excess of 50 percent is not warranted.  

The Board has considered the statements of the Veteran as to the extent of his symptoms during the respective appeal periods in question.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating in excess of 10 percent for major neurocognitive disorder for the period prior to June 14, 2016, is not warranted.  The Board further finds that since June 14, 2016, a schedular evaluation in excess of 50 percent is not warranted.

ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to June 14, 2016, and in excess of 50 percent thereafter, for service-connected major neurocognitive disorder is denied.


REMAND

In November 2016, the Board remanded the Veteran's service connection claim for a non-ischemic cardiac disability for an addendum opinion to clarify the nature and etiology of any current non-ischemic heart disease.  An addendum VA opinion was received in December 2016, however, it is inadequate to decide the Veteran's claim.  Specifically, the VA examiner provided conclusory opinions that stated neither the Veteran's diagnosed idiopathic ventricular tachycardia nor his hypertension were caused by or related to active service because his service treatment records were silent for the respective conditions.  

The VA examiner also stated without providing any explanation that the Veteran's respective conditions were not caused by conceded herbicide exposure because such exposure "is not a recognized cause" of either hypertension or tachycardia.  As such, remand is needed for a more thorough VA opinion.

The Board points out that the Veteran has been presumed to have been exposed to Agent Orange during active service.  In the past few years, VA has summarized National Academy of Science (NAS) Updates with regard to Agent Orange.  A 2012 Update again placed hypertension in the category of "limited or suggestive" evidence of an association to herbicide exposure.  See 79 Fed. Reg. 20308, 20309-20310 (April 11, 2014). 

The opinion provider must consider this on remand. 

In a September 2015 rating decision, the Veteran was granted entitlement to service connection for Parkinson's disease with a left upper tremor, as well as service connection for constipation.  In December 2015, the Veteran filed a Notice of Disagreement maintaining that he disagreed with the overall evaluation of his Parkinson's disease, for which service connection had been granted by the Board in a July 2015 decision.  He specifically noted the ratings assigned for both his left upper tremor and constipation.  As such, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's August 2015 VA heart conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a non-ischemic cardiac disability, to include hypertension.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in service or is otherwise related to any incident of his active duty service, specifically to include as a result of conceded herbicide exposure at Elgin Air Force Base in Florida during training in 1965?

(b)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed ventricular arrhythmia had its onset in service or is otherwise related to any incident of his active duty service, specifically to include as a result of conceded herbicide exposure at Elgin Air Force Base in Florida during training in 1965?

The examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure. 

In addition, the examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Issue a Statement of the Case to the Veteran on the issues of increased initial ratings for service-connected Parkinson's disease with a left upper tremor, as well as service connection for constipation.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's service connection claim for a non-ischemic cardiac disability, including hypertension.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


